The Chancellor.
The general principle is well settled, that as to matters which are not within the defendant’s own knowledge he must answer both as to his information and belief. True, it is not necessary that the defendant should say, in so many words, that he has no knowledge, information or belief in relation to the charge contained in the bill; but it is sufficient if he uses any other expression in the answer which necessarily amounts to the same thing, in substance. Thus in Jones v. Wiggins, (2 Young & Jer. Exc. Rep. 385,) where the defendant stated that he was wholly ignorant of the matters charged, and could not make any other answer thereto as to his knowledge, belief, or otherwise, it was held equivalent to a denial of any knowledge, information or belief on the subject. So, in the case of Morris v. Parker, (3 John. Ch. Rep. 297,) where the defendant denied all knowledge or information as to the facts charged in the bill, Chancellor Kent held the answer to be sufficient, although the defendant said nothing as to his belief; upon the ground that a defendant, who had no knowledge or information of the matters charged, except from what was stated in the bill, was not bound to express any belief one way or the other. And in the same case, the answer of the defendant, that he was utterly and entirely ignorant of the fact alleged, as to the time of issuing a commission of bankruptcy in England, was held sufficient. But the connection in which that language was found in the answer, rendered it perfectly certain that the defendant intended to deny any information as well as any knowledge of the fact charged. In Amherst v. King, (2 Sim. & Stu. 183,) where the defendant answered that “ it might be true for any thing that he knew to the contrary, that” &c., as stated in the *238bill; “ but that he was an utter stranger to all and every such matters, and could not form any belief concerning them;” Sir John Leach considered the answer as a denial that he had any information on the subject. But in the case of Smith v. Lasher, (5 John. Ch. Rep. 247,) where a similar answer was put in, but leaving out the concluding clause, that the defendant could not form any belief concerning the matters charged, the answer was held to be insufficient. Chancellor Kent, in that case, says, the expression they are strangers to the foregoing facts, are words of doubtful import. The defendants may be strangers to the facts, and yet have information and belief in respect to them; or, they may be strangers to the facts, and have no information concerning them. So, in the preseut case, the words of the answer, that the defendant is ignorant and unable to answer whether the facts are as alleged in the bill, are words of doubtful import, and may have been intended as a mere denial of the defendant that he had any knowledge of the facts alleged. For the language used does not necessarily exclude the idea that the defendant might have had information upon the subject dehors the bill, which would enable him to form a belief as to the truth of the facts charged. If the expression had been, “ that the defendant was ignorant and could not answer, either as to his information, belief, or otherwise, as in the case of Jones v. Wiggins, before referred to, the answer would have been sufficient, if another objection to it, which I shall hereafter notice, could have been obviated. In the recent case of Brooks v. Bryan, (1 Story’s Rep. 297,) it was held that a defendant was bound to show the state of his mind as to his belief or disbelief of every material fact stated in the bill. And this is unquestionably so, unless the answer clearly shows that he has neither knowledge nor information on the subject.
Again; it is a substantial objection to this answer, that the defendant has answered literally as to charges in the bill which are laid to have been done with divers circumstances. For instance, that part of the answer to which the first exception relates, is in substance that the defendant is ignorant whether the complainants, on the particular day and year, and at the *239place, mentioned in the bill, applied to Ray to obtain a note of a particular description, and to be discounted by the defendant at an usurious rate of interest, and that upon such application, a note was corruptly and against the form of the statute, made, arid dated on the 15th of January, 1842, for the amount and payable at the time stated in the bill; and was delivered to the complainants to be taken to the defendant Hensdil, to raise money on at an unlawful rate of interest, for the benefit of the complainants, &c. This part of the answer may therefore be all true, although the defendant was fully informed of and knew every fact alleged in the bill to be true, except the immaterial one that the application was made to Ray at Lafayette, as stated in the bill. And the same objection applies to the answer to the allegations, in the bill, to which the other exceptions relate. The defendant must not merely answer the several charges in the bill literally, but he must admit or answer as to the substance of each charge; and not by way of negative pregnant, as in this case. (Mitf. on Pl. 250. Welf. Eq.Pl. 365. Story’s Eq. Pl. 654.) And, as a general rule, where the charge in the bill embraces several particulars, the answer should be in the disjunctive ; denying each particular, or admitting some and denying the others, according to the fact.
The decision of the master, allowing these exceptions to the answer for insufficiency, was therefore right; and the order appealed from is erroneous and must be reversed, with costs. The exceptions to the master’s report must be overruled and the report confirmed; and the defendant Hensdil must pay the costs upon the exceptions to the answer, and upon the argument of the exceptions to the report, to be taxed. He must also put in a further answer within the twenty days allowed by the master, or within such further time as may be allowed by the court for that purpose, or, the bill may be taken as confessed against him for want of such answer.